UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6979


ENOC ALCANTARA-MENDEZ,

                Petitioner – Appellant,

          v.

SARA   M.   REVELL,   Warden  of    FMC      Butner;     ROSA   E.
RODRIGUEZ-VELEZ, U.S. Attorney,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:11-hc-02101-D)


Submitted:   October 31, 2012              Decided:    November 8, 2012


Before GREGORY, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Enoc Alcantara-Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Enoc Alcantara-Mendez, a federal prisoner, appeals the

district court’s orders dismissing his 28 U.S.C.A. § 2241 (West

2006   &   Supp.   2012)    petition       without   prejudice   and     denying

reconsideration.       We    have    reviewed    the    record   and    find   no

reversible    error.       Accordingly,      although    we   grant    leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the    district    court.           Alcantara-Mendez      v.     Revell,       No.

5:11-hc-02101-D (E.D.N.C. Feb. 15 & May 22, 2012).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials     before    the    court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       2